Title: From John Adams to Samuel Adams, 26 January 1786
From: Adams, John
To: Adams, Samuel


     
      Dear Sir
      Grosvenor Square Jan. 26. 1786
     
     Give me Leave to introduce to you, Mr Anstey a Member of Parliament and Barrister at Law, who is Sent out by the Commissioners of American Claims to verify Facts, Such as Titles to Estates, Incumbrances upon them &c.
     The House of Commons Yesterday ordered an Account of Vessells

cleared out for the Importation of Flour Biscuit and Live Stock from the U States into any of the Islands of Newfoundland &c and also an Account of all Flour &c imported into any of the Islands in Newfoundland, between the 10th. Jan. 1784. and the 10. Jan. 1785.
     Whether this portends good or evil, time will discover.
     The Debates in Parliament have taken an unusual Turn to foreign Policks and the relative Situation of Great Britain. if this subject Should be fully considered they will discover, that it is of some importance to know the situation of Great Britain relatively to the U. States of America.— it would not be extravagant to Say, that they may hereafter find it in the Power of Congress to turn the Ballance and decide their Fate. Congress has hitherto been studiously kept out of Sight, by the K. Ministry and Opposition. They are afraid of raising in American Minds Ideas of their Importance. Russia, Denmark and England would not form a Ballance to Bourbon and Holland, if Congress should be joined. indeed if the U. states should be neutral the Ballance would not be exact.— In my humble Opinion We must be neutral or join the French and Dutch.
     Opinions are very Sanguine that this Country can support their Credit, without a very fair Commerce with Us. There is nothing then remaining, but foreign Politicks and the Ballance of Power, to persuade them to give Us Satisfaction. They generally consider Us, as already in the Scale of Bourbon, and it is not easy to convince them that We are not. I have endeavoured to convince them that Neutrality is in our Power, but with little Success. inded they really do not think Us of much Consequence. We have no Navy: and are Aukward in Uniting in any Thing. some of them indeed agree that We shall grow, both in Union Dignity and Power. It is really of more moment to this Country, to Secure the Neutrality of the United States, than the Alliance of Russia, and the time will come when it will be seen and felt. But the Nation is too much inflamed and imbittered, to reflect coolly upon any Thing respecting America.
     Our Path is plain. We must make navigation Acts, and take care of ourselves, preserve our Neutrality as long as We can, and when We must part with it, get the best Price for it We can.— it is much to be desired that our Commerce with all other nations may be encreased, especially France & Holland, and lessened with England as much as possible, untill she shall put it on a more liberal Footing. The political Friendship too of France Spain and Holland Should be cultivated as much as possible without involving Us too far.
     With great Esteem and Affection yours
     
      John Adams
     
     